Hon. Ann B. Rupsis Commissioner, Poughkeepsie Housing Authority
This is in response to your letter of September 19, 1979, concerning the reappointment of a former councilman as a member of the Poughkeepsie Housing Authority.
As discussed in prior correspondence on this subject, Public Housing Law § 30 relates to the organization of housing authorities. Public Housing Law § 30, subdivision 2 provides that a member shall continue to hold office until his successor is appointed or elected and has qualified; subdivision 4 of the same section provides that not more than one member of an authority may be an official or an employee of the municipality, and if appointed, his term of office as a member of an authority shall terminate at the expiration of the term of his municipal office.
The Public Housing Law does not mandate the appointment of a municipal employee or official nor prohibit the reappointment of a former councilman who was a member of the authority for a new full term or for the unexpired portion of another term. It would appear, therefore, that the appointment is legal.